Name: Commission Regulation (EEC) No 250/82 of 29 January 1982 imposing a provisional anti-dumping duty on certain welded iron or steel tubes originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 26/53 . 2. 82 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 250/82 of 29 January 1982 imposing a provisional anti-dumping duty on certain welded iron or steel tubes originating in Romania to be necessary and carried out inspections at the premises of the major producers represented by the complainant, namely : Mannesman Rohrenwerke AG, Dusseldorf, and Neunkircher Eisenwerk AG, formerly Gebriider Stumm, Neunkirchen am Saar ; whereas other Community producers made known their views in writing ; whereas information on the prices of such tubes was also given by the major German importers ; Whereas in view of the fact that Romania does not have a market economy, the Commission provisionally based the normal value on the real ex-works price of a product comparable to the Romanian exports in a market economy country ; whereas in that connection the complainant had cited the US trigger prices and prices on the Austrian and Spanish domestic markets ; whereas the Commission decided to base its calcula ­ tions on Austrian domestic prices because they could be verified and put the Romanian producers at less of a disadvantage than comparison with the high US trigger prices, which reflected the rise of the dollar ; whereas the exporter did not object to this method of comparison ; Whereas the Romanian exporter notified the export prices but supplied no documentary evidence in support ; whereas the Commission has evidence that the product in question has on occasion been imported into the Federal Republic of Germany at prices lower than those notified by the Romanian exporter ; Whereas the normal value was compared with the export prices at the ex-works stage for the first half of 1981 , taking into account differences in transport costs , conditions of payment and rebates affecting price comparability ; Whereas the preliminary results of this exercise, using a method of calculation as favourable to the exporter as possible, showed a weighted average dumping margin of 30 % on imports of welded, uncoated gas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 thereof, After consultations within the Advisory Committee set up under Regulation (EEC) No 3017/79, Whereas in August 1981 the Commission received a request for the initiation of an anti-dumping proce ­ dure lodged by the Liaison Committee of the Euro ­ pean Community steel tube industry on behalf of manufacturers accounting for the major part of the Community's production of certain welded steel tubes (gas pipe); Whereas, since the complaint provided sufficient evidence of dumping in respect of the like product originating in Romania and of material injury resul ­ ting therefrom, the Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initia ­ tion of a procedure concerning imports of certain welded steel tubes (gas pipe) originating in Romania and commenced a investigation of the matter at Community level ; Whereas the Commission officially so advised the exporters and importers known to be concerned, as well as the representatives of the exporting country and the complainants ; Whereas the Commission has given all parties directly concerned the opportunity to make known their views in writing and to be heard orally ; whereas the exporter had made known its position on certain questions put by the Commission before the procedure was initiated, and replied within the specified period to the ques ­ tionnaire addressed to it by the Commission ; Whereas, in order to arrive at a preliminary determina ­ tion of dumping and injury, the Commission sought to obtain and verify all information which it deemed pipe ; Whereas with regard to the injury caused to the Community industry by the dumped imports the evidence available to the Commission during the preliminary investigation showed that Community imports of welded, uncoated gas pipe from Romania totalled 12 037 tonnes in the first six months of 1981 , and that the majority of imports during the investiga ­ tion period were effected at dumping prices ; (') OJ No L 339, 31 . 12 . 1979, p . 1 . (2) OJ No C 299, 18 . 11 . 1981 , p . 2. No L 26/6 Official Journal of the European Communities 3 . 2 . 82 imports of welded uncoated gas pipe originating in Romania ; whereas on the basis of its provisional investigation the Commission considers a duty of 25 % to be sufficient to prevent further injury to the Community industry, HAS ADOPTED THIS REGULATION : Article 1 1 . A provisional anti-dumping duty is hereby imposed on imports of welded tubes of iron or steel , not coated, of circular cross-section , of an external diameter of not more than 168-3 mm  threaded or threadable tubes (gas pipe),  other tubes falling within Common Customs Tariff subheading ex 73.18 C (NIMEXE code Nos 73.18-64 and 82), origi ­ nating in Romania. 2 . The rate of the duty shall be 25 % on the basis of the customs value determined in accordance with Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('). 3 . The provisions in force concerning customs duties shall apply for the application of this duty. 4 . The release for free circulation in the Commu ­ nity of the products referred to in paragraph 1 shall be subject to the provision of a security equivalent to the amount of the provisional duty. Whereas only very small quantities of coated pipe were imported and for this reason were left out of the investigation ; Whereas in the first six months of 1981 these imports of uncoated gas pipes from Romania took a 17% share of the German market, for which they were almost exclusively intended, as against 14-7 % in 1980 ; Whereas the Commission 's provisional investigation also showed that the prices of the products imported from Romania were up to 20 % lower than the German producers' market price, and were even consi ­ derably lower than the basic price for imports into the Community of the materials used by those producers to produce the pipe ; whereas it was further found that the prices obtainable on the German market were too low to enable producers, despite serious efforts , to cover their costs, thus entailing large losses ; whereas the majority of the other producers in the Community, who sell a large proportion of their output in Germany, were also affected by this situation ; Whereas the majority of manufacturers in the Community have thus been unable to keep up with the rising prices of raw materials or to restore their profitability ; whereas the industry has consequently had to cut down or even halt production , leading to redundancies or short-time working ; Whereas the Commission also has reliable information to the effect that new contracts for the supply of large quantities of Romanian gas pipe at dumping prices have been concluded in the second half of 1981 , whilst raw material prices have again risen sharply ; whereas further damage could thus be caused this branch of the Community industry ; Whereas the Commission has also looked at other factors which may have damaged the Community industry and has found in particular that demand and consumption in the Community have slightly declined ; whereas the level of imports from countries other than Romania has also declined, and on the whole the prices of such imports have caused no disruption on the Community market ; Whereas in view ofN the foregoing the Commission has provisionally concluded that, viewed in isolation , the adverse effects of the dumped imports are such as to cause material injury ; whereas in these circumstances and in order to prevent further injury being caused during the procedure, the interests of the Community call for immediate intervention consisting in the imposition of a provisional anti-dumping duty on Article 2 Without prejudice to Article 7 (4) (b) and (c) of Regula ­ tion (EEC) No 3017/79, the parties concerned may make known their views and apply to be heard orally by the Commission within a month of the entry into force of this Regulation . Subject to Articles 11 , 12 and 14 of Regulation (EEC) No 3017/79 , this Regulation shall be applicable for four months or until the adoption by the Council of definitive measures . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 134, 31 . 5 . 1980, p . 1 . 3 . 2 . 82 Official Journal of the European Communities No L 26/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1982. For the Commission Wilhelm HAFERKAMP Vice-President